UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6243



ANTONIO BURTS,

                 Plaintiff - Appellant,

          v.


GREENVILLE CLERK OF COURT; SOLICITORS OFFICE, 13th Judicial
Circuit; DOROTHY A. MANIGAULT, Attorney; PHILPOT LAW FIRM, PA;
ROBERT M. ARIAIL, Solicitor; JOSEPH L. SAVITZ, III, Appellate
Defense Chief Attorney; WANDA H. CARTER, Deputy Chief; HENRY
MCMASTER, Attorney General; KAREN RATJAN, Assistant Attorney
General; KENNETH C. GIBSON, PCR Attorney; EVERETT P. GODFREY,
Jr., Esquire; FRANK EPPS; DAVID WAGNER, Esquire; DAVID ROSS,
Esquire; SUSANNAH ROSS, Esquire; EDWARD E. WELMAKER, Judge; GARY
MICHAEL NETTLES, Judge, PCR; EDWARD W. MILLER, Judge; DANIEL E.
SHEARHOUSE; SUPREME COURT OF SOUTH CAROLINA; BRENDA F. SHEALY;
RALPH ANDERSON, Senator; KAY PATTERSON, Senator; SOUTH CAROLINA
DEPARTMENT OF PUBLIC SAFETY; GREENVILLE COUNTY INVESTIGATIONS
DIVISION; O.B. SMITH, Sergeant; UNITED STATES DEPARTMENT OF
JUSTICE; UNITED STATES POSTAL SERVICE; SOUTH CAROLINA STATE
CONFERENCE; MARSHALL CLEMENT SANFORD, Jr., Governor; LINDSEY
GRAHAM, United States Senator; GLENN F. MCCONNELL; SOUTH
CAROLINA LEGISLATORS; APPELLATE DEFENSE SOUTH CAROLINA OFFICE;
HOLLIE M. JENKINS, Circuit Court Reporter; PCR COURT REPORTER;
GREENVILLE COUNTY MAGISTRATE COURT JUDGES; KAYE GORENFLO HEARN;
JEAN TOAL, Supreme Court Judicial Department; JAMES E. MOORE;
SOUTH CAROLINA SOCIAL SECURITY ADMINISTRATION, Washington, DC,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:07-cv-03011-HMH-BHH)


Submitted:   April 24, 2008                 Decided:   April 30, 2008
Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Antonio Burts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Antonio   Burts   appeals     the   district   court’s   order

dismissing his action filed under 42 U.S.C. § 1983 (2000) without

prejudice for failure to prosecute and for noncompliance with court

orders.    A plaintiff’s failure to prosecute or to comply with the

federal procedural rules or an order of the court may warrant

involuntary dismissal.        Fed. R. Civ. P. 41(b).         We review a

district    court’s   dismissal   under     Rule   41(b)   for   abuse   of

discretion.     Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.

1989).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Burts v. Greenville Clerk of Court, No. 8:07-cv-03011-

HMH-BHH) (D.S.C. Dec. 19, 2007).        We deny Burts’ motion for a jury

trial.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -